Citation Nr: 0006893	
Decision Date: 03/14/00    Archive Date: 03/17/00

DOCKET NO.  95-14 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether new and material evidence sufficient to warrant 
reopening a claim of entitlement to service connection for 
residuals of a low back injury has been submitted.

2.  Entitlement to an evaluation in excess of the currently 
assigned 20 percent for the veteran's service-connected 
status post meniscus repair of the right knee.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had active service from August 1973 to September 
1979.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO), located in Denver, Colorado.  In 
February 1997, the Board remanded the veteran's claims to the 
RO for additional development and procedural action.  Such 
has been completed to the extent possible.  See Stegall v. 
West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  In a rating decision dated in July 1994, the RO denied 
service connection for residuals of a low back injury and 
notified the veteran of that decision; he did not appeal.

2.  The evidence received subsequent to the RO's final July 
1994 decision does not bear directly and substantially upon 
the specific matter under consideration; is cumulative or 
redundant; and/or is not by itself or in connection with 
evidence previously assembled so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  Residuals of status post meniscus repair of the right 
knee consist primarily of some limitation of motion and 
diagnostic evidence of degenerative changes, with subjective 
complaints of pain, swelling and locking.


CONCLUSIONS OF LAW

1.  The July 1994 RO decision that denied service connection 
for residuals of a low back injury became final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 20.1103 (1999).

2.  No new and material evidence has been received to reopen 
the claim of entitlement to service connection for residuals 
of a low back injury.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999).

3.  The criteria for an evaluation in excess of 20 percent 
for status post meniscus repair of the right knee have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260, 
5261, 5257 (1999); VAOPGCPREC 23-97 (July 1, 1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A service clinical record reflecting admission to the Naval 
Hospital in Tennessee from January to February 1974 notes the 
veteran's involvement in an automobile accident with 
resulting laceration above the right eye as well as abrasions 
and contusions to the right knee.  Physical examination was 
essentially within normal limits and the veteran was 
discharged to duty after hospital treatment, mainly in the 
form of sutures for his eye injury.  In March 1974, the 
veteran complained of right knee pain; the impression was 
questionable muscle strain.  Records from a Naval Medical 
Center in Japan note that in October 1975 the veteran 
developed knee pain when twisting his leg while getting out 
of bed.  The impression was bucket handle tear of the right 
knee lateral meniscus.  In February 1976, the veteran right 
knee was noted to be fully healed.  On the report of medical 
history completed in September 1977, the veteran checked 
"NO" to having or having had recurrent back pain.  

In January 1978 the veteran presented with complaints of 
lower back pain due to trauma after falling on steps.  The 
assessment was back pain due to trauma.  In 


October 1978, he complained of low back pain of five days' 
duration.  He described a sharp, non-radiating pain, without 
prior history of low back pain.  The impression was low back 
strain.  At examination for separation from service, the 
veteran's spine and musculoskeletal system were evaluated as 
normal.

In a VA record dated in November 1993, the veteran reported 
problems with his knee locking up on him.

In November 1993, the RO received the veteran's claim for 
compensation benefits, based, in part, on knee and back 
injuries incurred in service.  

In December 1993, the veteran reported for a VA examination 
in connection with his claim.  At that time he was employed 
as a swimming, boxing, weightlifting and karate instructor, 
and as a volunteer Emergency Medical Technician; he had been 
employed in such capacity for 12 years.  The veteran reported 
that he had used seven days of sick leave that year due to 
back and knee problems.  

In connection with the December 1993 examination, the veteran 
complained of knee pain on a daily basis, which stated that 
such was aggravated by prolonged standing or driving.  He 
also reported that his knee usually would swell by the end of 
the day.  He denied locking or buckling of the joint.  He 
reported difficulty straightening his knee in the morning.  
He also complained of an inability to play basketball or 
softball, or to run, and stated that he was limited in 
showing karate techniques to his students.  Examination 
revealed a well-healed surgical scar and evidence of an acute 
injury over his right patella, secondary to a chain saw 
accident.   There were deep abrasions, erythema and swelling.  
Anterior drawer, Lachman's and McMurray's testing was 
negative.  The veteran's medial and lateral collateral 
ligaments were stable to testing; he complained of pain with 
lateral ligament testing.  The veteran demonstrated a full 
range of motion with maximum effort and with discomfort.  He 
was able to fully squat and rise.  The examiner was unable to 
test for patellofemoral syndrome due to the acute injury 
overlying the veteran's kneecap.  The report of an x-ray 
notes mild arthritis with a possible loose body.  The 
diagnosis was status post surgical repair for a torn lateral 
meniscus with residuals.

At the time of the December 1993 examination, the veteran 
also complained of back pain, which reportedly began after he 
was pushed off a truck in 1975, during service.  He 
complained of continued back pain with minor lifting or with 
turning the wrong way, on a frequency of every three months 
or so.  The veteran also described discomfort located in the 
right paraspinal musculature with some right leg numbness.  
Examination revealed that the veteran was nontender to 
palpation in the lumbosacral region and that straight leg 
raising was negative.  Examination of the lower extremities 
was stated to reveal no deformities or atrophy.  The veteran 
demonstrated a normal walk.  He was able to bend at the waist 
and touch his toes.  Sensory examination was normal.  X-rays 
showed probable spondylolysis with spondylolisthesis and mild 
degenerative disc disease at L1-2 and L2-3.  The clinical 
diagnosis was a history of intermittent lumbar strain with 
residuals and sequelae of discomfort and episodic 
paresthesias.

In a rating decision dated in July 1994, the RO established 
service connection and assigned a 10 percent evaluation for 
status post right knee repair of a lateral meniscus tear, 
effective November 4, 1993, and denied service connection for 
residuals of a low back injury.  The RO notified the veteran 
of those determinations by letter also dated in July 1994.  
The veteran submitted a notice of disagreement and perfected 
an appeal only with respect to his right knee.  The July 1994 
decision became final as to the denial of service connection 
for a back disorder.

A VA medical record dated in October 1994 indicates that the 
veteran complained of a painful right knee and stated that 
his knee "gives way" and that there was sometimes 
significant swelling.  There was some swelling.  The examiner 
noted it was difficult to test the integrity of the knee 
ligaments secondary to pain.  The assessment was questionable 
integrity of the right collateral ligaments and possible 
osteoarthritis.  

In January 1995, the veteran presented at a VA facility for a 
routine check-up of low back pain.  Examination was positive 
for spasm and the veteran demonstrated limited motion in all 
planes.  The examiner noted a history of back pain since 
falling down the stairs twice during service, 20 years 
earlier.  

A VA record dated in March 1995 includes note of the 
veteran's problems with right knee locking.  The impression 
was a meniscus tear.  Also in March 1995, the veteran 
presented with complaints of back and knee pain.  There was 
evidence of a loss of lumbar lordosis and straight leg 
raising was positive.  In April 1995 the veteran continued to 
complain of right knee locking.  Magnetic resonance imaging 
(MRI) of the right knee revealed an absent lateral meniscus; 
osteoarthritis of the lateral joint compartment; a probable 
torn posterior horn of the medial meniscus; and a probable 
loose body posterior to the posterior cruciate ligament.  MRI 
of the lumbar spine was also conducted; findings were suspect 
for spondylolysis at L5 to S1, with subluxation at L5 on S1 
(spondylolisthesis).

VA records indicate that the veteran underwent right knee 
surgery in July 1995.  The surgical report includes note that 
in connection with knee surgery in 1976, his lateral meniscus 
was removed, and that since that time the veteran had 
experienced recurrent episodic swelling, catching and 
popping.  A June 1995, post-operative record indicates that 
the veteran complained of calf and knee cramping and knee 
pain.  The veteran walked with an antalgic limp at that time 
and there was evidence of a 25 degree flexion contracture.  
There was no effusion.  The impression was degenerative joint 
disease of the right knee, with flexion contracture.

In a rating decision dated in September 1995, the RO 
increased the veteran's right knee evaluation to 20 percent, 
effective back to November 4, 1993.  The RO also denied 
reopening the veteran's back claim.  He appealed that 
decision.

In November 1995, the RO received two lay statements from 
fellow employees who in essence reported that the veteran had 
back problems that sometimes interfered with his employment.

In February 1997, the Board remanded this case for further 
development pertinent to the veteran's knee, as well as for 
the RO to consider additionally received evidence in 
connection with both claims.

A VA outpatient record dated in March 1997 indicates that the 
veteran complained of knee and back pain.  The veteran was 
noted to have an antalgic limp at that time.  His right knee 
was diffusely swollen without effusion.  There was right 
lateral knee tenderness and bilateral crepitus, right greater 
than left.  That record notes a flexion contracture of the 
right knee.  

In June 1997, the veteran presented for a VA examination.  
The examiner reviewed the claims file and noted that the 
veteran was employed for 40 hours a week in swimming pool 
maintenance, and that his duties included lifting buckets of 
25 pounds or so.  The veteran described his occupation as 
moderate in activity.  He stated that while he was stationed 
in Japan he was moving a desk with a fellow serviceman when 
his peer slipped on a waxed floor leaving the weight on the 
veteran.  He reportedly felt a strain in his back, and was 
sent to sick bay and treated with muscle relaxants and pain 
medications.  He reported that he was told he had a muscle 
strain.  The veteran complained of current pain in the right 
outer quadrant of his back radiating up to his neck and down 
his right leg to his foot.  He also reported falling on ice 
in service and hurting his right knee and back, with x-rays 
negative for fractures at that time.  He complained of 
nonradiating knee pain and numbness.  He also complained of 
swelling and reported that his knee locked up with certain 
activities.  The veteran reported limitations in his 
activities, and that his knee pain and loss of function were 
getting worse and were intensified with walking, standing, 
running, walking, climbing stairs squatting, kneeling and 
driving.  He indicated that he could work a full shift unless 
he threw his back out.  It was noted that the veteran avoided 
use of his right extremity during the examination.  While he 
was walking to the radiology department, his gait was 
observed to be normal in all respects and he did not avoid 
weight bearing on either lower extremity.  There was no 
evidence that ambulation was painful.  He was wearing a brace 
on his right knee.  

Examination of the extremities was stated to show no muscle 
weakness or atrophy, and no swelling, edema or crepitus.  
Muscle testing was 5/5 bilaterally.  The popliteal creases 
were even and calcaneal alignment was normal.  During the 
examination, the veteran's right leg "was never fully 
straightened," and the right knee was held rigid throughout 
the examination.  Anterior drawer and Lachman's tests were 
negative, indicating no joint laxity.  The McMurray-Anderson 
test was negative for grind clicking and grinding; the 
veteran indicated pain with testing.  The lateral pull test 
was negative for both knees, indicating no lateral 
instability.  Testing was negative for right knee effusion 
and guiding the patellar to the veteran's maximum lateral 
position did not create pain or apprehension.  The veteran 
was able to flex his knees with five and two-pound weights 
for five repetitions but indicated that the five-pound weight 
created right knee pain.  He also complained of right knee 
pain when doing leg lifts with a five-pound weight on the 
right leg.  The examiner noted that leg lengths were equal.  
Scarring on the knee was described as nontender and well 
healed.  Examination of the showed the back to be nontender.  
The veteran had active right knee flexion from 10 degrees to 
90 degrees on the right and passive motion from 10 degrees to 
110 degrees (0 to 130 degrees on the left).  X-rays of the 
lumbar spine showed degenerative disease at L5-S1, which 
appeared early, and films of the thoracic spine shoed 
degenerative disease at T11-12 with early posterior 
narrowing.  Films of the right knee showed minimal change 
since studies in November 1993.  There was post-traumatic and 
degenerative change with cartilaginous narrowing and a 
possible small loose body.  

The veteran underwent further examination by VA in September 
1997.  At that time he reported that he experienced pain on 
the inside, outside and backside of his right knee and that 
the pain radiated up his right thigh, as well as numbness on 
the right side of his knee.  He stated that his symptoms were 
getting worse and were intensified by activity.  He also 
complained of pain in his back since his fall on an icy 
stairwell in service.  Examination revealed a normal gait and 
walk, with no 



avoidance of weightbearing on either lower leg.  
Weightbearing was even and the veteran did not limp.  The 
examiner further noted that there was no evidence that 
ambulation was painful.  The veteran had right knee extension 
limited to 15 degrees; flexion was to 140 degrees.  His knee 
joint was without effusion, swelling or crepitus heard or 
felt.  His patella was stable and the quadriceps angle was 
normal.  The examiner noted a pain and apprehension response 
with passive manipulation of the right patella.  No clicking 
or crepitus was elicited with McMurray testing.  There was no 
medial or lateral joint instability.  There was no abnormal 
anterior displacement of the tibial plateaus.  With a five-
pound weight strapped to each ankle, the veteran could 
tolerate well 10 flexion/extension repetitions without 
complaint of pain, fatigue or loss of coordination.  X-rays 
of the lumbar spine showed osteoarthritic changes and a 
degenerative disc at L5 to S1, which was noted to appear 
early.  There were also osteoarthritic changes.  An x-ray of 
the right knee was noted to show minimal change since 
November 1993.  There was medial narrowing with spur 
formation and hypertrophic changes.  The final clinical 
diagnoses were status post lateral meniscus tear, status 
post-arthroscopic repair of the medial meniscus, and 
osteoarthritis.  The examiner commented that the veteran had 
a stable right knee joint, degenerative changes of the spine 
that were consistent with the natural progression of 
osteoarthritis and unrelated to his right knee injury; and 
degenerative changes of the right knee that were consistent 
with the natural progression of his knee injury and 
surgeries.  

The veteran was seen by VA in August 1998 for his back, at 
which time he reported injury to his back during service.

In January 2000, the RO received records from the San Luis 
Valley Medical Clinics.  Those records reflect physical 
rehabilitation in February 1980 for knee problems.  One 
February 1980 record reflects that the veteran complained of 
low back pain in pelvic lordosis.  He was noted to be 
moderately obese.  A March 1981 record indicates that the 
veteran had had low back pain since he fell off a truck in 
1975 and landed on his back and knee.  He gave a history of 
treatment for his back with heat, and reported more extensive 
treatment of his knee.  The veteran reported trying to stay 
in shape by running two miles per day.  The examiner noted 
that there was not really any paraspinous muscle spasm at 
that time.  The veteran was a little tender in his low back.  
He had good motion and negative straight leg raising.  There 
was no marked patellofemoral crepitation on examination and 
the medial and lateral collateral ligaments were intact.  
Spinal x-rays revealed some slight increased lordosis, 
without signs of spondylolisthesis but with a fairly marked 
spondylosis of the pars of the L5 vertebra bilaterally.  The 
diagnosis was spondylolysis at L5, pars, bilaterally and 
status post lateral meniscectomy of the right knee.  The 
physician opined that the veteran should not be engaged in 
any very strenuous or heavy manual labor and that he would 
probably have intermittent episodes of low back pain as time 
went on.  In September 1982 the veteran again complained of 
low back pain and spasm in the right lumbosacral joint.  In 
June 1986 the veteran complained of back pain.  The entry 
notes the veteran's report of being told by a physical 
therapist that his leg was shorter by one inch.  The veteran 
stated that he had had pain in his low back since an injury 
in 1981.  X-rays showed normal vertebral bodies and disc 
spaces and bilateral spondylolysis at L5 with a suggestion of 
some minimal anterior spondylolisthesis of L5 on S1.  In 
November 1986 the veteran complained of lower back pain and 
discomfort.  He was working at the community center, tried to 
catch a large barrel of fluid, and felt a popping sensation 
in his right lower back.  

Legal Criteria

Service connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases, such as arthritis, become manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such diseases shall be presumed to have been 
incurred in service, even though there is no evidence of such 
diseases during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under case law of the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court"), lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded if (1) the condition is 
observed during service, (2) continuity of symptomatology is 
demonstrated thereafter and (3) competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 489 (1997); see also Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993) (where the issue involves questions 
of medical diagnosis or an opinion as to medical causation, 
competent medical evidence is required).  

Service connection is also warranted for disability 
proximately due to or the result of a service-connected 
disorder and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  In the case of aggravation, such 
secondary disorder is compensable only to the degree of 
disability over and above the degree of disability which 
would exist without such aggravation.  38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439, 448, 449 (1995).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Finality and reopening claims

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. § 20.200 (1999).  Absent appeal, a 
decision of a duly constituted rating agency or other agency 
of original jurisdiction shall be final and binding on all VA 
field offices as to conclusions based on evidence on file at 
the time VA issues written notification in accordance with 
38 U.S.C.A. § 5104 (West 1991).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in 38 C.F.R. 
§ 3.105 of this part.  38 C.F.R. § 3.104(a) (1999).  The 
claim will not thereafter be reopened or allowed, except as 
otherwise provided by regulation.  38 U.S.C.A. § 7105(c) 
(West 1991);  38 C.F.R. § 20.1103 (1999).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991); Hickson v. West, 
12 Vet. App. 247 (1999).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, 



by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), 
the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holdings in Justus and Evans that the evidence is presumed to 
be credible was not altered by the Federal Circuit decision 
in Hodge.

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was recently announced 
by the Court.  Elkins v. West, 12 Vet. App. 209 (1999).  
Under the Elkins test, the Board must first determine whether 
the veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) (1998) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a) 
(West 1991).  Third, if the claim is well grounded, the Board 
may then proceed to evaluate the merits of the claim but only 
after ensuring the VA's duty to assist under 
38 U.S.C.A. § 5107(b) (West 1991) has been fulfilled.  
Winters v. West, , 12 Vet. App. 203 (1999).

Disability ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (1999).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(1999), which require the evaluation of the complete medical 
history of the veteran's condition.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(1999).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.  The 
provisions of 38 C.F.R. §§ 4.45 and 4.59 contemplate inquiry 
into whether there is crepitation, limitation of motion, 
weakness, excess fatigability, incoordination, and impaired 
ability to execute skilled movements smoothly, and pain on 
movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
mal-aligned joints, due to healed injury, as at least 
minimally compensable.  Id.  

38 C.F.R. § 4.71a, Diagnostic Code 5010 applies to traumatic 
arthritis and provides that such is evaluated based on 
limitation of motion of the affected part, like degenerative 
arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(1999).  Where the limitation of motion of the specific joint 
or joints involved is noncompensable, under the applicable 
diagnostic codes, a rating of 10 percent is warranted where 
arthritis is shown by x-ray and where limitation of motion is 
objectively confirmed by evidence of swelling, muscle spasm, 
or painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Limitation of motion of the knee is contemplated in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261 (1999).  Diagnostic 
Code 5260 provides a zero percent evaluation where flexion of 
the leg is only limited to 60 degrees.  For a 10 percent 
evaluation, flexion must be limited to 45 degrees.  For a 20 
percent evaluation is warranted where flexion is limited to 
30 degrees.  A 30 percent evaluation may be assigned where 
flexion is limited to 15 degrees.  Diagnostic Code 5261 
provides for a zero percent evaluation where extension of the 
leg is 



limited to five degrees.  A 10 percent evaluation requires 
extension limited to 10 degrees.  A 20 percent evaluation is 
warranted where extension is limited to 15 degrees.  A 30 
percent evaluation may be assigned where the evidence shows 
extension limited to 20 degrees.  For a 40 percent 
evaluation, extension must be limited to 30 degrees.  And 
finally, where extension is limited to 45 degrees a 
50 percent evaluation may be assigned.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.

Where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered. DeLuca v. Brown, 8 Vet. App. 
202 (1995).

38 C.F.R. § 4.71a, Diagnostic Code 5257 provides for 
assignment of a 10 percent rating when there is slight 
recurrent subluxation or lateral instability, a 20 percent 
rating when there is moderate recurrent subluxation or 
lateral instability, and a 30 percent evaluation for severe 
knee impairment with recurrent subluxation or lateral 
instability.  Id.

VA's General Counsel has stated that when a knee disorder is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and a 
veteran also has limitation of knee motion which at least 
meets the criteria for a zero percent evaluation under 
38 C.F.R. § 4.71a, Diagnostic Code 5260 or 5261, separate 
evaluations may be assigned for arthritis with limitation of 
motion and for instability.  However, General Counsel stated 
that if a veteran does not meet the criteria for a zero 
percent rating under either Diagnostic Code 5260 or 
Diagnostic Code 5261, there is no additional disability for 
which a separate rating for arthritis may be assigned.  
VAOPGCPREC 23-97 (July 1, 1997).

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (1999).  It 
is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, as seen by the separate 
assignment of evaluations based on instability and arthritis 
with limitation of motion; however, the critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

Analysis

Back

As the veteran did not timely appeal the RO's July 1994 
decision, denying service connection for a back disorder, 
that determination became final.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.  The basis of that decision was that any 
in-service back problem was acute and transitory, resolving 
prior to discharge, and that there was no competent evidence 
relating a post-service back disability to service.

Subsequent to the July 1994 decision, the veteran has 
reiterated his contention that he injured his back in service 
and continued to have symptomatology after service, and that, 
therefore, service connection is warranted.  This recounting 
is not new, being merely a repetition of previously offered 
contentions.  Godwin v. Derwinski, 1 Vet. App. 419, 424 
(1991).  If the evidence is found not to be "new," the 
analysis ends there; its materiality is not relevant.  Smith 
v. West, 12 Vet. App. 312 (1999).  The veteran now presents 
argument to the effect that his service-connected right knee 
disorder aggravated his back, and that service connection is 
warranted on a secondary basis.  Although that argument is 
different from those previously offered, the record does not 
reflect that the veteran possesses a recognized degree of 
medical knowledge that would render his opinions on medical 
diagnoses or etiology competent.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The Court, in Moray v. Brown, 5 Vet. 
App. 211, 214 (1993), extended the principal of Grottveit v. 
Brown, 5 Vet. App. 91 (1993), to hold that if lay assertions 
of medical causation 

will not suffice initially to establish a plausible, well 
grounded claim, under 38 U.S.C.A. § 5107(a), it necessarily 
follows that such assertions cannot serve as the predicate to 
reopen a claim under 38 U.S.C.A. § 5108.  The veteran's 
assertions are therefore insufficient to reopen his claim.  
The lay individuals offering statements in this case are also 
not competent to provide diagnostic or etiologic opinions.  
In any case, those statements are immaterial insofar as they 
do not contain any comments relevant to the origin of the 
veteran's back problems.

The Board acknowledges that new evidence, in the form of VA 
outpatient and examination reports, and private medical 
reports, has been associated with the claims file subsequent 
to the RO's July 1994 decision.  The VA and private examiners 
have noted a history of in-service back injury, with 
continuous back problems since that time, related by the 
veteran to his in-service injuries.  However, that history 
has already been considered and rejected by the RO.  The fact 
that the history as reported by the veteran in this case has 
been transcribed by health care providers does not turn his 
statements into competent medical evidence.  The Court has 
noted that "[e]vidence which is simply information recorded 
by a medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute 'competent 
medical evidence' . . . ."  LeShore v. Brown, 8 Vet. App. 
406, 410 (1995).  The Court has also indicated that "[a]n 
opinion based upon an inaccurate factual premise" is without 
probative value.  Molloy v. Brown, 9 Vet. App. 513 (1996), 
clarifying Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  See 
also Elkins v. Brown, 5 Vet. App. 474 (1993) (if factual 
contentions have been considered previously, they cannot be 
accepted as new and material evidence simply because they now 
form the basis of a medical opinion).  See also Grover v. 
West, 12 Vet. App. 109 (1999) (a medical opinion relying on a 
veteran's unsupported history of continuing symptomatology is 
not competent).  

The medical reports, although new, are not material to the 
question in this appeal, i.e., whether a relationship exists 
between the veteran's diagnosed back disability and service 
or service-connected disability.  No competent medical 
professional has 


related post-service diagnoses of spondylolysis, 
spondylolisthesis, degenerative disc disease or 
osteoarthritis to the veteran's acute in-service back strain 
or any other incident of service.  See 38 C.F.R. § 3.303.  
Nor has any competent professional related such to the 
veteran's service-connected right knee disorder.  In fact, 
the VA examiner, in September 1997, specifically opined that 
the veteran's degenerative changes of the spine were 
consistent with the natural progression of osteoarthritis and 
were unrelated to his right knee injury.  See 38 U.S.C.A. 
§ 3.310(a).  The Court has held that evidence which is 
unfavorable to the veteran's case may not "trigger a 
reopening" of the claim.  Villalobos v. Principi, 3 Vet. 
App. 450, 452 (1992).  The Board also notes that no evidence 
has been received showing that arthritis of the low back was 
manifested to a compensable degree within the initial post-
service year.  See 38 C.F.R. §§ 3.307, 3.309.

In sum, the evidence received subsequent to the RO's July 
1994 denial consists of cumulative and repetitive argument 
offered by the veteran, or noted as history by physicians who 
examined the veteran after service but who did not offer any 
nexus opinion based on medical principles and a review of the 
relevant evidence.  As such, the evidence is not new and 
material and the veteran's claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105(c).

The Board recognizes that the Court, in Graves v. Brown, 9 
Vet. App. 172 (1996), extended the 38 U.S.C.A. § 5103(a) 
(West 1991) duty to advise the claimant of evidence needed to 
complete his application, as discussed in Robinette v. Brown, 
8 Vet. App. 69 (1995), to applications to reopen a claim 
through the presentation of new and material evidence.  As 
modified by Epps v. Brown, 9 Vet. App. 341, 344 (1996), that 
duty arises where the veteran has reported the existence of 
evidence which could serve to re-open a claim.  As no such 
evidence has been identified in the instant case, the VA has 
no further duty to inform the veteran under 
38 U.S.C.A. § 5103(a).




Right Knee

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  When a veteran is awarded service connection for a 
disability and subsequently appeals the initial assignment of 
a rating for that disability, the claim continues to be well 
grounded.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  In the 
instant case, there is no indication that there are 
additional records which have not been obtained and which 
would be pertinent to the present claims.  Moreover, the 
veteran has been afforded an examination and opportunity to 
present evidence and argument in support of his claim.  Thus, 
no further development is required in order to comply with 
VA's duty to assist mandated by 38 U.S.C.A. § 5107(a).

The veteran's right knee disability is currently assigned a 
20 percent evaluation under Diagnostic Code 5010-5257.  38 
C.F.R. § 4.27 (1999) provides that hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned.  The additional code is 
shown after a hyphen.

The currently assigned 20 percent evaluation is in excess of 
the maximum 10 percent evaluation provided for in Diagnostic 
Code 5010, pertinent to arthritis.  Diagnostic Code 5257 does 
provide for a higher evaluation of 30 percent evaluation for 
severe knee impairment with recurrent subluxation or lateral 
instability; however, the competent and probative evidence of 
record does not support assignment of a higher evaluation on 
that basis.  First, the Board notes that VA examination in 
September 1997 revealed the veteran's patella to be stable 
and there was no manifestation of medial or lateral joint 
instability, clicking or crepitus.  The report of VA 
examination conducted in June 1997 is consistent in showing 
no crepitus, joint laxity or grind.  Although the integrity 
of the veteran's collateral ligament was questioned in 
October 1994, testing at that time was deemed difficult 


due to the veteran's complaints of pain.  The Board also 
notes that in December 1993, the VA examiner noted stable 
ligaments, despite the presence of an overlying chainsaw 
injury to the knee.  In short, the probative evidence does 
not show any demonstrated subluxation or instability on 
multiple examinations.  As such, an increased rating under 
Diagnostic Code 5257 is not warranted.

An evaluation in excess of 20 percent is potentially 
available based on limitation of motion.  However, the 
competent and probative evidence of record shows that the 
veteran had a full range of right knee motion in November 
1993.  A full range of knee motion is defined as from zero to 
140 degrees.  38 C.F.R. § 4.71, Plate II (1999).  In June 
1997, the veteran had right knee flexion from 10 to 90 
degrees, and in September 1997, he had knee motion from 
15 degrees to 140 degrees.  Such levels of flexion limitation 
are not sufficient to warrant assignment of even a zero 
percent rating under Diagnostic Code 5260.  Extension limited 
to 15 degrees does, however, warrant assignment of a 20 
percent evaluation under Diagnostic Code 5261.  There is no 
competent evidence of right knee extension limited beyond 15 
degrees to warrant assignment of an increased rating under 
Diagnostic Code 5261.

The Schedule does not provide for separate evaluations under 
Diagnostic Code 5261 and Diagnostic Code 5257, but does, in 
certain circumstances provide for separate evaluations under 
Diagnostic Code 5010 and Diagnostic Code 5257.  Such requires 
1) that the veteran demonstrate motion limitation at least 
zero percent disabling under Diagnostic Code 5260 or 5261; 2) 
that the veteran demonstrate laxity or instability of the 
knee; and 3) that the veteran be diagnosed with arthritis, 
shown by x-ray evidence.  The evidence in this case shows 
numbers one and three, but, as discussed above, not number 
two.  As such, no separate rating is warranted under 
application of VAOPGCPREC 23-97.

Moreover, separate ratings under Diagnostic Codes 5261 and 
5010 would not be in order as arthritis under Diagnostic Code 
5010 is evaluated based on limitation of motion, the same 
manifestation contemplated under Diagnostic Code 5261.  Thus, 
separate evaluations would violate the rule against 
pyramiding.  See 38 C.F.R. § 4.14.  

The June 1997 VA examiner noted that the veteran's employment 
included lifting 25-pound buckets on a daily basis.  And, 
despite the veteran's complaints of pain, swelling and 
locking, the June 1997 examiner noted that there was no 
objective evidence of weakness, atrophy, swelling, edema or 
crepitus.  While the veteran reported that his activities 
were limited due to his knee, he also indicated that he could 
work a full unless he threw his back out.  He was noted to 
avoid the use of his right leg and to hold it rigid during 
the examination, but was observed to have entirely normal 
gait, with no avoidance of weightbearing, as he walked to the 
radiology department.  Thus, his complaints and examination 
behavior were not consistent with the findings and 
observations of the examiner.  Additionally, the veteran's 
gait was normal at the time of examination in December 1993.  
The Board here notes that the report of examination in 
November 1993 does show knee swelling and erythema; however, 
at that time the veteran was suffering from an acute knee 
injury caused by a chainsaw.  Therefore, the other evidence 
of record is more probative of the status of his disability 
from his service-connected knee disorder.

Despite complaints knee pain, swelling and locking, the 
September 1997 examiner noted that the veteran's gait was 
normal, that weightbearing was even, that the veteran did not 
limp, and that there was no evidence of painful ambulation.  
Moreover, examination at that time revealed the right knee 
joint to be without effusion, swelling or crepitus.  Although 
a pain and apprehension response was elicited with passive 
manipulation, weight testing was well-tolerated and opined to 
reveal no pain, fatigue, or incoordination indicative of 
additional functional loss.  

The Board also notes that despite his complaints of pain the 
veteran has been able to continue working and participating 
in physical activities, even though by his report he does so 
to a limited extent.  In sum, the evidence does not 
demonstrate additional functional loss due to pain to warrant 
assignment of an increased evaluation based on application of 
38 C.F.R. §§ 4.40, 4.45,4.59.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1999), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the Board finds no basis upon which to 
assign a higher disability evaluation.  Additionally, the 
Board does not find that consideration of an extraschedular 
rating under the provisions of 38 C.F.R. § 3.321(b)(1) (1999) 
is in order.  The evidence in this case fails to show that 
the veteran's right knee, in and of itself, now causes or has 
caused marked interference with his employment, or that it 
has required frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  Id.  
Rather, he last underwent knee surgery in 1995 and has 
maintained continuous employment in a position requiring 
physical activity since service.  Thus, 38 C.F.R. 
§ 3.321(b)(1) is not for application in this case.



ORDER

No new and material evidence sufficient to warrant reopening 
a claim of entitlement to service connection for residuals of 
a low back injury has been submitted.

An evaluation in excess of 20 percent for the veteran's 
service-connected status post meniscus repair of the right 
knee is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

